Case 3:20-cv-03011-RAL Document 20 Filed 10/02/20 Page 1 of 25 PageID #: 663




                              UNITED STATES DISTRICT COURT


                                DISTRICT OF SOUTH DAKOTA


                                       CENTRAL DIVISION



   VENTURE COMMUNICATIONS                                         3:20-CV-3011-RAL
  COOPERATIVE,INC.,

                        Plaintiff,
                                                      OPINION AND ORDER GRANTING IN
                                                          PART AND DENYING IN PART
          vs.                                         DEFENDANTS' MOTION TO DISMISS


  JAMES VALLEY COOPERATIVE
  TELEPHONE COMPANY,and
  NORTHERN VALLEY COMMUNICATIONS,
  LLC,

                         Defendants.




         Plaintiff Venture Communications Cooperative, Inc. ("Venture") sued Defendants James

  Valley Cooperative Telephone Company("James Valley")and Northern Valley Communications,

  LLC ("Northern Valley"). Doc. 1. Venture is an incumbent local exchange carrier^ that provides

  voice and broadband services in rural South Dakota. Doc. 1 at       1. James Valley is also an

 incumbent local exchange carrier, while Northern Valley is a competitive local exchange carrier.^




 ' An incumbent local exchange carrier is a telecommunications company that provided local
 service before the passage ofthe Telecommunications Act of 1996,Pub. L. No. 104-104,110 Stat.
 56(1996). See 47 U.S.C. § 251(h)(1)(defining an "incumbent local exchange carrier" st$ the local
 exchange carrier that provided telephone exchange service with respect to an area as of February,
 8, 1996 and was a member pr the successor or assign of a member of the exchange carrier
 association as of February 8, 1996).
 ^ A competitive local exchange carrier is a telecommunications company that competes with
 established carriers, usually incumbent local exchange carriers in the area. S^ 47 C.F.R. §
 61.26(a)(1) (defining a "competitive local exchange carrier" as a local exchange carrier that
 provides some or all of the interstate exchange access services used to send traffic to or from an
                                                 1
Case 3:20-cv-03011-RAL Document 20 Filed 10/02/20 Page 2 of 25 PageID #: 664




  Doc. 1 at    9, 10. Both defendant telecommunications conipanies provide voice and broadband

  services in South Dakota. Doc. 1 at      9, 10. Venture alleges that Defendants have violated 47

  U.S.C. § 220(e), entitling it to relief under 47 U.S.C. §§ 206 and 207. Doc. 1 at   49-56. Venture

  also alleges that Defendants engaged in tortious interferenee with business expectancy, fraud, and

  unfair competition aetionable under South Dakota law. Doc. 1 at       57-68. The Defendants have

 rtioved to dismiss all of Venture's claims under Rule 12(b)(6) of the Federal Rules of Civil

 Procedure. Doe. 14. For the reasons explained herein, this Court grants in part and denies in part

  Defendants' Motion to Dismiss.


     I.       Facts Relevant to Motion to Dismiss^

          Many rural communities across the United States lack access to quality and affordable

  voice and broadband services. See In re Conneet Am.Fund. F.C.C. 18-29,2018 WL 1452720,^ 1

 (Mar.23,2018). In recognition ofthis problem,in 2011 the Federal Communications Commission

 ("FCC") adopted the Connect America Fund ("CAF"), a category of funding for eligible

 telecommunications companies providing voice and broadband services in imderserved areas.

 Doe. 1 at 119. Such funding makes it eeonomieally feasible for telecommunieation companies to

 provide their serviees in rural areas where the revenue would otherwise be insufficient to justify

 the cost of doing business there. Doe. 1 at^^l,2,19,20. To determine the amount ofCAF support

 that carriers should receive, the FCC uses a method called the Alternative Connect America Cost

 Model ("A-CAM"). Doc.
                   |   1 at 20. This method excludes from its support calculations any

 locations, otherwise known as eensus bloeks, in which an unsubsidized carrier provides voice and




 end user and does not fall within the definition of"incumbent local exchange earrier" in 47 U.S.C.
 § 251(h)).
 ^ In setting forth facts relevant to the rhotion to dismiss, this Court of course makes no factual
 findings at all and must take the well-pleaded allegations ofthe complaint as true.
Case 3:20-cv-03011-RAL Document 20 Filed 10/02/20 Page 3 of 25 PageID #: 665




  broadband services at an appropriate level of speed. Doc. 1 at ^ 20. The FCC has explained that

  the purpose of this restriction is to target support to areas of greater need. Doc. 1 at ^ 28.

         In 2016, the FCC initiated its first A-CAM offering (A-CAM I). Doc. 1 at ^ 20. For A-

  CAM I, the FCC excluded from its support calculations any census blocks in which an

  unsubsidized carrier was already providing broadband services at the minimum speed of 10 Mbps

  download, 1 Mbps upload (10/1 Mbps), along with traditional voice service. Doc. 1 atf 21. At the

  end of2018, the FCC initiated its second A-CAM offering(A-CAM II). Doc. 1 at ]f 22. The FCC

 in A-CAM II excluded from its support calculations any census blocks in which an unsubsidized

 carrier was aheady providing broadband service at the niinimimi speed of 25 Mbps download, 3

  Mbps upload (25/3 Mbps), along with traditional voice service. Doc. 1 at 22. The FCC's support

 fund decisions under A-CAM I and A-CAM II relied upon information provided in Form 477

 submissions. Doc. 1 at ^ 23. Form 477s are documents that facilities-based broadband providers

  must file with the FCC twice annually. Doc. 1 at 13. Form 477 submissions inform the FCC of

 the census blocks in which various providers offer voice and broadband services, as well as the

 broadband speeds offered in particular locations. Doc. 1 at^I 13.

         Venture alleges that defendants James Valley and Northern Valley have "corrupted" and

 "weaponized" this process. Doc. 1 at ^ 3. Northern Valley is wholly owned by James Valley, and

 both companies share the same CEO, an individual named James Grofl. Doc. 1 at                     10, 35.

 Significantly, Northern Valley is an unsubsidized carrier. Doc.
                                                             |   1 at 36. Venture claims that

 Northern Valley falsely stated in its 2017 Form 477 that it provides 25/3 Mbps broadband service

 in census blocks that are also served by Venture. Doc. 1 at          36. This representation, if true,

 disqualifies Venture from any A-CAM II support in those particular census blocks, which support

 Venture would otherwise have been entitled to receive. Doc. 1 at          36, 42. Allegedly based on
Case 3:20-cv-03011-RAL Document 20 Filed 10/02/20 Page 4 of 25 PageID #: 666




 misinformation provided by Northern Valley in its 2017 Form 477, the FCC determined that

 certain census blocks were receiving adequate voice and broadband services from an unsubsidized

 carrier, and therefore, has reduced its A-CAM H offering to Venture by $20 million over a ten-
                                                        /




  year period. Doc. 1 at^ff 37, 42.

         Venture alleges that Defendants have previously provided false information in their Form

 477s. Doc. 1 at T| 26. In or around 2015, Defendants purportedly misrepresented their voice and

  broadband capabilities on a Form 477 filing that was used as a basis for A-CAM I offerings. Doc.

  1 at I 26. On April 28, 2016, Interstate Telecommunications Cooperative, Inc. (ITC), one of

 Defendants' competitors, filed an A-CAM Competitive Challenge with the FCC, claiming that

 Northern Valley had "erroneously reported [census] blocks as ones in which it offers broadband

 service." Doc. 1 at ^ 29. Only then did Northern Valley allegedly acknowledge that it did not

 provide broadband services in ITC's incumbent telephone area. Doc. 1 at          30. Thereafter,

 Northern Valley corrected its data. Doc. 1 at ITf 30, 31. Left uncorrected. Northern Valley's

 misrepresentation would have had "significant financial repercussions for ITC by reducing the A-

 CAM I offering it was due." Doc. 1 at         31. Venture emphasizes that this experience put

 Defendants on notice of the importance of accurately reporting data in their Form 477s and

 eliminated the possibility of"innocent mistake" as an explanation for the conduct alleged here.

 Doc. Iatt1[32, 39, 40.

         Venture's complaint also avers a longstanding dispute between the parties, allegedly

 prompting the Defendants to act with the intent of harming Venture. In March 2015, Defendants

 filed a lawsuit against South Dakota Network, LLC and its individual managers. Doc. 1 at ^ 34.

 Both Venture and Defendants are a part ofSouth Dakota Network,LLC,a larger provider network.

 Doc. 1 at^ 33. Randy Houdek,in addition to his role as CEO of Venture, is an individual manager
Case 3:20-cv-03011-RAL Document 20 Filed 10/02/20 Page 5 of 25 PageID #: 667




 of South Dakota Network, LLC. Doc. 1 at ^ 34. Apparently, this litigation proved to be "highly

 contentious," to the point where Mr. Grofl, Defendants' CEO, allegedly "aggressively attacked"

 Mr. Houdek,Plaintiffs CEO.Doe. 1 at If 35. Venture claims that this animosity between the parties

 is what motivated Defendants to misrepresent Northern Valley's da,ta on the Form 477, thereby

 depriving Venture of $20 million worth of support for certain census blocks. Doe. 1 at ][ 35.

 Because the FCC eliminated the challenge process from A-CAM I for A-CAM II, Venture was

 unable to challenge the data in Northern Valley's Form 477 as ITC had done in 2015. Doc. 1 at 1ft

 24,41. Having no other remedy. Venture brought this lawsuit. Doe. 1 at tt 24,41.

          Based on these allegations and others. Venture asserts claims for a violation of the

 Communications Act of 1934(Count I); tortious interference with business expectancy(Count II);

 fraud(Count III); and imfair competition(Coimt IV). Doc. 1. Defendants offer multiple arguments

 in support of their Motion to Dismiss, each of which is discussed below. Docs. 15, 17.

    II.      Standard of Review


          On a motion to dismiss under Rule 12(b)(6), courts must accept a plaintiffs factual

 allegations as true and construe all inferences in the plaintiffs favor, but need not accept a
 plaintiffs legal conclusions. Retro Television Network. Inc. v. Luken Commc'ns. LLC.696 F.3d

 766,768-69(8th Cir. 2012). To survive a inotion to dismiss for failure to state a claim, a complaint

 must contain"a short and plain statement ofthe claim showing that the pleader is entitled to relief."

 Fed. R. Civ. P. 8(a)(2). Although detailed factual allegations are unnecessary, the plaintiff must

 plead enough facts to "state a claim to relief that is plausible on its face." Asheroft v. Iqbal. 556

 U.S. 662,678(2009)(quoting Bell Atl. Com, v. Twomblv. 550 U.S. 544,570 (2007)). A claim is

 plausible on its face "when the plaintiff pleads factual content that allows the court to draw the

 reasonable inference that the defendant is liable for the misconduct alleged," Iqbal. 556 U.S. at
Case 3:20-cv-03011-RAL Document 20 Filed 10/02/20 Page 6 of 25 PageID #: 668




  678, "even if it strikes a savvy judge that actual proof of those facts is improbable, and 'that a

  recovery is very remote and unlikely," Twomblv. 550 U.S. at 556 (quoting Scheuer v. Rhodes.

  416 U.S. 232,236(1974)). Still,"conclusory statements" and "naked assertion[s] devoid offurther

  factual enhancement" do not satisfy the plausibility standard. Iqbal. 556 U.S. at 678 (alteration in

  the original)(citation and internal quotation marks omitted).

           When determining whether to grant a Rule 12(b)(6) motion, a court generally must ignore

  materials outside the pleadings, but it may "consider matters incorporated by reference or integral

  to the claim, items subject to judicial notice, matters of public record, orders appearing in the

  record ofthe case, and exhibits attached to the complaint." Dittmer Props.. L.P. v. FDIC. 708 F.3d

  1011,1021 (8th Cir. 2013)(cleaned up and citation omitted); see also Kushner v. Beverlv Enters..

  Inc.. 317 F.3d 820, 831 (8th Cir. 2003)(explaining that courts may also consider "documents

  whose contents are alleged in a complaint and whose authenticity no party questions, but which

  are not physically attached to the pleading"(citation omitted)). In addition to the allegations in the

  complaint, this Court has considered Northern Valley's 2017 Form 477, Doc. 15-11, because its

  contents are the basis for this lawsuit and repeatedly referenced in the complaint.      Doc. 1 at

  26, 36-40,43, 52, 59, 63, 67. Further, this Court has considered several orders issued by the FCC

  because such orders have been referenced in the complaint. Doc. 1 at        24, 27, or are otherwise

  matters ofpublic record.'*

     in.      Analysis

              A. Proper Party




 '* Defendants have attached 20 exhibits to Doc. 15("Defendants' Memorandum ofLaw in Support
 of Motion to Dismiss") and at times argue from a version of facts quite different from what is
 alleged in the complaint. While this Court can consider matters of public record, this Court in
 ruling on a motion to dismiss cannot credit the Defendants' view of the facts but must take as true
 the well-pleaded allegations ofthe complaint.
Case 3:20-cv-03011-RAL Document 20 Filed 10/02/20 Page 7 of 25 PageID #: 669




          This Court starts with James Valley's argument that it is not a proper party to the case and

  has no derivative liability because Northern Valley, the James Valley subsidiary, was the only

  entity that filed the Form 477 at issue. "It is a general principle of corporate law ... that a parent
                                                                                                   r


  corporation ... is not liable for the acts of its subsidiaries." United States v. Bestfoods. 524 U.S.

  51,61 (1998). However, it is also well-established that

         [D]erivative liability cases are to be distinguished from those in which the alleged
         wrong can seemingly be traced to the parent through the conduit of its own
         personnel and management and the parent is directly a participant in the wrong
         complained of. In such instances, the parent is directly liable for its own actions.

  Id. at 64-65 (internal citations and quotations omitted). Venture asserts that it is not alleging that

  James Valley is liable for the acts of Northern Valley based exclusively on the parent-subsidiary

  relationship between the two corporations. Doc. 16 at 8. In fact. Venture does not allege a theory

  of vicarious liability at all. Doc. 1 at   25-42. Rather, Venture claims that James Valley directly

  participated in filing false information through Northern Valley's Form 477, thereby violating 47

  U.S.C. § 220(e) and state tort law. Doc. 1 at     25-42.

          Venture alleges facts that, taken together, allow for a reasonable inference that James

  Valley was a direct participant in the allegedly wrongful acts underlying this litigation. First,

  Venture alleges that James Groft is both the CEO for James Valley and Northern Valley. Doc. 1

  at 135. This fact alone ofcourse is not enough to show that James Valley was a direct participant.

  See Bestfoods. 524 U.S. at 69 ("[l]t is entirely appropriate for directors of a parent corporation to

  serve as directors of its subsidiary, and that fact alone may not serve to expose the parent

  corporation to liability for its subsidiary's acts."). However, Venture also highlights the "highly

  contentious" litigation brought by James Valley and Northem Valley against South Dakota

  Network, LLC and its individual managers, one of whom is Randy Houdek, Venture's CEO. Doc.

  1 at Tit 34-35. In that litigation, Mr. Groft, in his role as CEO for James Valley and Northem
Case 3:20-cv-03011-RAL Document 20 Filed 10/02/20 Page 8 of 25 PageID #: 670




  Valley, allegedly "aggressively attacked" Mr. Houdek. Doc. 1 at f 35. Assuming this is true, as

  this Court must. Venture paints a picture in which James Valley and Northern Valley schemed to

  file false information on the Form 477 to carry out a vendetta against Venture arising from the

  previous litigation. Thus, at least at this very early stage of the litigation. Venture has alleged

  enough facts to permit a reasonable inference that James Valley was a direct participant in the

  wrongdoing.

         In any event. Venture has at least alleged sufficient facts to state a plausible claim that

  James Valley and Northern Valley engaged in a civil conspiracy to violate federal statutes and

  state tort law. To establish a civil conspiracy, the plaintiff must show five elements: (1) two or

  more persons;(2)an object to be accomplished;(3)a meeting ofthe minds on the object or course

  of action to be taken;(4)the commission of one or more unlawful overt acts; and (5) damages as

  the proximate result ofthe conspiracy. In re Temporomandibular Joint(TMJ)Implants Prod. Liab.

  Litig.. 113 F.3d 1484, 1498 (8th Cir. 1997). Civil conspiracy "is not an independent cause of

  action, but is sustainable only after the underlying tort claim has been established." Sancom. Inc.

  V. Qwest Commc'ns Corp.. 643 F. Supp. 2d 1117, 1132 (D.S.D. 2009)(citation omitted). "By

  establishing a civil conspiracy, a plaintiff extends liability for the wrongful acts underlying the

  conspiracy to those actors who did not actively engage in the acts, but conspired in their

 commission." W. Plains. L.L.C. v. Retzlaff Grain Co.. Inc.. 870 F.3d 774, 787 (8th Cir. 2017)

 (cleaned up)(applying Nebraska law).

         Although Venture does not specifically allege a civil conspiracy, the facts averred in the

 complaint create a plausible claim for civil conspiracy between James Valley and Northern Valley.
                                                             I




 As discussed above. Venture is essentially alleging that James Valley and Northern Valley agreed

 to intentionally submit false information in Northern Valley's Form 477 to trigger an FCC decision



                                                  8
Case 3:20-cv-03011-RAL Document 20 Filed 10/02/20 Page 9 of 25 PageID #: 671




  which deprives Venture of $20 million in A-CAM II support. Whether Venture will be able to

  prove up these facts remains to be seen. But drawing all reasonable inferences in favor of the

  plaintiff, as this Court must in ruling on a motion to dismiss, James Valley is a proper party to the

  action based on either direct liability or civil conspiracy.

               B. Federal Claim under 47 U.S.C.§ 220(e)

         Next, this Court considers the Defendants' arguments about whether Venture has a private

  cause of action under the Communications Act and in turn whether Venture has alleged sufficient

  facts to state a plausible claim under 47 U.S.C. § 220(e), thereby entitling it to relief imder 47

  U.S.C. §§ 206 and 207. Section 220(e) of the Communieations Act provides that:

         Any person who shall willfully make any false entry in the accounts of any book of
         accounts or in any record or memoranda kept by any such carrier, or who shall
         willfully destroy, mutilate, alter, or by any other means or device falsify any such
         account, record, or memoranda, or who shall willfully neglect or fail to make full,
         true, and correct entries in such accounts, records, or memoranda of all facts and
         transactions appertaining to the business ofthe carrier, shall be deemed guilty of a
         misdemeanor,and shall be subject, upon conviction,to a fine ofnot less than $1,000
         nor more than $5,000 or imprisonment for a term ofnot less than one year nor more
         than three years, or both such fine and imprisonment....

  47 U.S.C. § 220(e). Here, Venture alleges that Defendants intentionally filed false information in

  Northern Valley's Form 477. Doc. 1 at          36-42. In particular. Venture claims that Northern

  Valley falsely stated that it offered 25/3 Mbps broadband services in census blocks where in fact

  it does not provide such services. Doc. 1 at      36-38. If this is true, such conduct could violate

  Section 220(e). See In re Local Competition & Broadband Reporting. 15 F.C.C. Red. 7717, 7789

 (March 30, 2000)(advising carriers that any "[pjersons making willful false statements in the

 [Form 477] can be punished by fine or imprisomnent under the Communications Act, 47 U.S.C.

  220(e).").
Case 3:20-cv-03011-RAL Document 20 Filed 10/02/20 Page 10 of 25 PageID #: 672




         A violation of Section 220(e) gives rise to a claim for civil remedies under Sections 206

  and 207 of the Communications Act. Section 206 states that:

         In case any common carrier shall do, or cause or permit to be done, any act, matter,
         or thing in this chapter prohibited or declared to be imlawful, or shall omit to do
         any act, matter, or thing in this chapter required to be done, such common carrier
         shall be liable to the person or persons injured thereby for the full amount of
         damages sustained in consequence of any such violation of the provisions of this
         chapter....

  47 U.S.C. § 206. Section 207 provides that:

         Any person claiming to be damaged by any common carrier subject to the
         provisions of this chapter may either make complauit to the Commission as
         hereinafter provided for, or may bring suit for the recovery of the damages for
         which such common carrier may be liable imder the provisions of this chapter, in
         any district court of the United States of competent jurisdiction; but such person
         shall not have the right to pursue both such remedies.

  47 U.S.C. § 207. This Court must give effect to the plain meaning of the statutes. DeCoteau v.

  Schweitzer. 774 F.3d 1190, 1192 (8th Cir. 2014)("[Wjhere statutory language is plain, the sole

  function of the courts—at least where the disposition required by the text is not absurd—is to

  enforce it according to its terms."(citation omitted)); see also Estate ofFamum v. C.I.R.. 583 F.3d

  581, 584 (8th Cir. 2009)(discussing general principles of statutory interpretation). By its terms.

  Section 206 plainly states that "any act, matter, or thing" in violation of the chapter can give rise

  to a claim for damages by the injmred party. Then Section 207 makes clear that the injured party

  may bring a private cause of action in federal district court to collect damages resulting from any

  such violation.

         Despite the imambiguous language of Sections 206 and 207, Defendants insist that neither

  section applies to Section 220 because Section 220 prescribes a criminal penalty upon conviction.

  Doc. 17 at 6-7. However, nothing in Sections 206 and 207 indicate that they are inapplicable to

  violations of Section 220(e). Rather, Section 206 extends to "any act... m this chapter prohibited


                                                   10
Case 3:20-cv-03011-RAL Document 20 Filed 10/02/20 Page 11 of 25 PageID #: 673




                                                                       \
     or declared to be unlawful," and Sections 206 and 220 are in the same chapter. This Court

     previously has held that Sections 206 and 207 create a cause of action for violations under other

     sections of the chapter, even when such sections prescribe a penalty of sorts. For example, in

     Northern Valley Commimications. LLC v. Sprint Communications Co. Ltd. Partnership. 618 F.

     Supp. 2d 1076 (D.S.D. 2009), third-party defendant Global Conference Partners, LLC brought

     several counterclaims against Sprint Communications Company Limited Partnership, including

     claims for damages for violations of Sections 201(b) and 202(a) of the Communications Act.

     Notably, Section 202(c) states that "[a]ny carrier who knowingly violates the provisions of this

     section shall forfeit to the United States the sum of$6,000 for each such offense and $300 for each

     and every day ofthe continuance ofsuch offense." 47 U.S.C. § 202(c). Despite Section 202 having

     a penalty provision, this Court emphasized that "[i]t is well estabUshed that [§§ 206 and 207]

     confer a private right to bring an action to recover damages for injuries sustained by a violation of

     §§ 201(b) and 202(a)." Id at 1082. As both Section 202 and 220 prescribe penalties for

     enforcement, there is no reason why Section 206 should apply to Section 202 but not to Section

     220.


''          Defendants also argue that Section 206 does not apply to Section 220(e) because of the

     existence of 47 U.S.C. § 401(c), which provides that it is the duty of the United States attorney,

     upon request by the FCC,to bring "all necessary proceedings for the enforcement ofthe provisions

     of this chapter and for the punishment of all violations thereof." Doc. 17 at 6-7. From Section

     401(c), Defendants reason that only the United States attorney may enforce Section 220(e). But

     Section 401(c) applies to all provisions under this Chapter. Thus, imder the Defendants' line of

     reasoning, no private party could ever proceed under Section 206 as the power of enforcement

     would always lie exclusively with the United States attorney. As this Court has previously held.


                                                      11
Case 3:20-cv-03011-RAL Document 20 Filed 10/02/20 Page 12 of 25 PageID #: 674




  that is simply not the case. E.g. Northem Valley Comm'ns LLC.618 F. Supp. 2d at 1076 ("[i]t is

  well established that[§§ 206 and 207] confer a private right to bring an action to recover damages

  for injuries sustained by a violation of §§ 201(b) and 202(a)."). The existence of Section 401(c)

  authorizing enforcement action by the United States attorney does not negate the private right of

  action imder Sections 206 and 207.


         Finally, Defendants argue that even if Section 206 creates a cause of action for violations

  under Section 220(e), Venture cannot pursue a cause of action against them because Defendants

  have not been convicted under Section 220(e). Doc. 17 at 8-9. This argument is creative, but

  Section 206 does not require a conviction as a prerequisite to a private claim for damages. Rather,

  Section 206 merely states that "[i]n case any common carrier shall do, or cause or permit to be

  done, any act, matter, or thing in this chapter prohibited or declared to be unlawful . . . such

  common carrier shall be hable." 47 U.S.C. § 206. In other words, all that is required by Section

  206 is a showing that Defendants committed an act proscribed by this chapter. As discussed above.

  Venture has alleged sufficient facts to plausibly show that Defendants violated Section 220(e).^

  Therefore, Venture's complaint has alleged enough to survive a Rule 12(b)(6) Motion to Dismiss

  on Count I, and Defendants' Motion to Dismiss Coimt I is denied.®

             C. Tortious Interference with Bnsiness Relations or Expectancy




  ® Nor does any language within Section 220(e) make Section 206's applicability contingent on a
  conviction. Rather,a conviction is required only for the imposition ofcriminal penalties. 47 U.S.C.
  § 220(e)(stating that a person "shall be subject, upon conviction, to a fine of not less than $1,000
  nor more than $5,000 or imprisomnent for a term of not less than one year nor more than three
  years, or both such fine and imprisonment").
  ® Because Venture has stated a valid claim under federal law, this Court has original jurisdiction
  over this claim under U.S.C. § 1331, and therefore, may exercise supplemental jurisdiction over
  the remaining claims pursuant to 28 U.S.C. § 1376(a).
                                                  12
Case 3:20-cv-03011-RAL Document 20 Filed 10/02/20 Page 13 of 25 PageID #: 675




         Defendants argue that Venture has failed to allege suffieient facts to state a plausible claim

  for tortious interference with business relations or expectancy. "A federal court exercising

  supplemental jurisdiction over state-law claims applies state substantive law to those claims."

  Christensen V. Ouinn.45 F. Supp. 3d 1043,1090(D.S.D.2014)(citing Emmenegger v. Bull Moose

  Tube Co.. 324 F.3d 616,624 n.9(8th Cir. 2014)). South Dakota substantive law governs the state

  law claims, and South Dakota recognizes a cause of action for tortious interference with business

  relations or expectancy. Tibke v. McDougall. 479 N.W.2d 898, 908-09 (S.D. 1992)(discussing

  the claim of tortious interference with business relationships or expectancies).

         Under South Dakota state law,the essential elements for tortious interference with business

  relations or expectancy are: (1) the existence of a valid business relationship or expectancy;(2)

  knowledge by the interferer ofthe relationship or expectancy;(3)an intentional and unjustified act

  of interference on the part of the iriterferer; (4) proof that the interference caused the harm

  sustained; and (5) damage to the party whose relationship or expectancy was disrupted. Hohn y\

  Snurgeon. 513 F.3d 827,829(8th Cir. 2008)(applying South Dakota law); Mueller v. Cedar Shore

  Resort. Inc.. 643 N.W.2d 56, 68 (S.D. 2002). To make out a claim of tortious interference,"there

  must be a 'triangle'—a plaintiff, an identifiable third party who wished to deal with the plaintiff,

  and the defendant who interfered with the plaintiff and the third party." Haves v. N. Hills General

  Host).. 590 N.W.2d 243, 248 (S.D. 1999)(cleaned up and citation omitted). Here, there is such a

  triangle consisting of Venture, the FCC, and Defendants. However, Defendants argue that (1)

  Venture cannot have a valid business expectancy in a government subsidy as a matter oflaw, and

  (2) Venture has not alleged suffieient facts to show that Defendants had knowledge of Venture's

  expectancy or that Defendants intentionally interfered with such expectancy. This Court will

  address each argument in turn.



                                                  13
Case 3:20-cv-03011-RAL Document 20 Filed 10/02/20 Page 14 of 25 PageID #: 676




          1.     The Existence of a Valid Business Relationship or Expectancy

         First, Defendants argue that Venture's claim fails as a matter of law because it does not,

  and cannot, have a valid business expectancy in a government subsidy. Doc. 15 at 16. Because

  this Court must apply state substantive law in exercising supplemental jurisdiction over state law

  claims, the question becomes whether South Dakota recognizes a valid business expectancy in a

  government subsidy. The Supreme Court of South Dakota has never addressed this issue directly.

  "Where there is no case directly on point by a state's highest court," this Court must "look to

  'relevant state precedent, analogous decisions, considered dicta, and any other reliable data' to

  determine how the Supreme Court of[South Dakota] would construe [South Dakota] law." In re

  W.Iowa Limestone. Inc.. 538 F.Sd 858, 866 (8th Cir. 2008)(quoting HOK Sport. Inc. v. FC Des

  Moines. L.C.. 495 F.Sd 927,935 (8th Cir. 2007)).

         The Supreme Court of South Dakota has repeatedly framed the tortious interference claim

  as extending not only to business relationships, but also business "expectancies." See Haves. 590

  N.W.2d at 247-48(recognizing that "valid business relationships and expectancies are entitled to

  protection from unjustified interference."(quoting Landstrom v. Shaver. 561 N.W.2d 1, 18(S.D.

  1997))). But see Tibke. 479 N.W.2d at 910(Sabers, J., dissenting)(noting that the court "sets out

  a five-part test for tortious interference with a business relationship or expectancy" and "then

  ignores portions of this test."). To constitute a valid business expectancy, the plaintiff must have

  an expectancy to receive an economic advantage or pecuniary benefit from a third party. See

  Haves. 590 N.W.2d at 248 ("The tort also protects a party's interest in stable economic

  relationships" and "[f]or this tort to occur . .. it need not be intended that there be a contract.");

  Landstrom. 561 N.W.2d at 16("[T]o establish a 'valid business relationship or expectancy,' there

  ha[s] to be a showing of a ... business relationship between the plaintiff and an identifiable third



                                                   14
Case 3:20-cv-03011-RAL Document 20 Filed 10/02/20 Page 15 of 25 PageID #: 677




  party."); see also Gieseke ex. rel. Diversified Water Diversion. Inc. v. IDCA. Inc.. 844 N.W.2<1

  210, 218(Minn. 2014)(noting that a "cause of action for interference with business relationships

  protects an interest in the reasonable expectation of economic advantage." (internal quotation

  marks omitted)); Stewart Title Guar. Co. v. Am. Abstract & Title Co.. 215 S.W.3d 596,603(Ark.

  2005)("Any prospective business relationship that would be ofpecuniary value constitutes a valid

  husiuess expectancy." (citing Restatement (Second) of Torts § 766B cmt. c (Am. Law. Inst.

  1979))). Further, it must be reasonably probable that the business expectancy would have come

  to fruition but for the defendant's conduct. See Haves. 590 N.W.2d at 250. See also Cedroni Ass'n.

  Inc. V. Tomblin.snn. Harbum Assoc.. Architects & Planners. Inc.. 821 N.W.2d 1, 3 (Mich. 2012)

  (staling that to make out a claim for tortious interference with a business relationship or

  expectancy, "the expectancy must be a reasonable likelihood or probability, not mere wishful

  thinking."); Stebno v. Sprint Spectrum. L.P.. 186 S.W.3d 247, 250 (Mo. 2006) ("The valid

  business expectancy requirement involves more than a mere subjective expectancy — it must be

  a reasonable expectancy ....").

         The existence of a valid business relationship or expectancy depends upon the facts and

  the nature of the relationship between the plaintiff and the third party. Haves. 590 N.W.2d at 250

  (emphasizing that whether "it is reasonably probable that prospective economic advantage would

  have been realized but for the defendant's conduct.... depends on the totality of circumstances."

  (cleaned up and internal citations omitted)). The Supreme Court of South Dakota has recognized

  that whether a valid business relationship or expectancy exists is a question of fact to be resolved

  by the jury. Id at 250 n.6 ("Examination of the appropriate criteria in this factually driven cause

  of action is appropriately left to the jury."). This Court predicts that the Supreme Court of South

  Dakota would allow a claim for tortious interference with a business expectancy in a government



                                                  15
Case 3:20-cv-03011-RAL Document 20 Filed 10/02/20 Page 16 of 25 PageID #: 678




  subsidy to proceed under Venture's allegations that it would have received $20 million over ten

  years but for NYC's,intentionally false filing. Venture, among other things, would have to show

  both that it expected to receive a pecuniary benefit and that the subsidy was reasonably probable

  but for the tortious interference.    Haves. 590 N.W.2d at 248-50.

          Defendants cite two cases in which courts outside of South Dakota declined to recognize a

  claim for tortious interference where the defendants allegedly interfered with the plaintiffs'

  relationship with a government agency. The first case is Carlson v. Roetzel & Andress. No. 3:07-

  cv-0033,2008 WL 873647(D.N.D. Mar. 27,2008). There,the plaintiff alleged that the defendants

  had tortiously interfered with his ability to obtain workers compensation benefits by falsely

  asserting that he was an independent contractor rather than an employee. Id Examining the

  elements for tortious interference under North Dakota law, which are the same as those under

  South Dakota law, the District of North Dakota concluded that tortious interference with business

  relations simply did not apply on the facts ofthe case. Id at *14. The court noted that the plaintiff

  had "cited no authority in support ofhis novel argument that the tort ofimlawfiil interference with

  business applies to his claim for workers compensation benefits." Id

         The second case that Defendants rely upon is Pierre & Carlo. Inc. v. Premier Salons. Inc..

  713 F. Supp. 2d 471 (E.D. Pa. 2010). In that case, the plaintiff, a hair salon, claimed that the

  defendant, a competitor, wrongfully interfered with its ability to transfer its business license to a

  new location. Id at 476. In rejecting the plaintiffs claim, the court noted that the tort only covers

  relations of pecuniary value, not personal, social, or political relations. Id at 487. Further, the

  Court stated that "[tjortious interference is a 'business-centered tort' that carmot be established by

  alleging interference with the relationship between a business and its government regulator." Id




                                                   16
Case 3:20-cv-03011-RAL Document 20 Filed 10/02/20 Page 17 of 25 PageID #: 679




         Neither case, however, warrants the conclusion that there can never be a valid business

  expectancy in a government subsidy, and indeed neither case addressed the situation of a plaintiff

  in a business reliant on and receiving in the past a government subsidy. Neither Carlson nor Pierre

  & Carlo. Inc. applied a categorical bar on claims for tortious interference where the plaintiff is

  claiming interference in its ongoing subsidy from a pubhc entity. The expectancy in a government

  subsidy is quite different from claims of entitlement to workers compensation benefits or the

  change of licensure status. Unlike a claim for workers compensation or the mere transfer of a

  business license, a government subsidy is by its very nature both business-centered and pecuniary.

  After all, the purpose of the FCC subsidy at issue is to make it economically feasible for

  telecommunication companies to provide their services in rural areas where the revenue would

  otherwise be insufficient to justify the cost of doing business there. Doc.
                                                                          |   1 at 1 ("Plaintiff and

  defendants rely on federal funds to make it economically feasible to provide voice and broadband

  services to customers in their authorized sparsely populated service areas.") See also id. at      2,

  19, 20. Even Defendants acknowledge this to be the case, noting that "[i]n the United States,

  universal access to essential utilities, including telephone service,is made possible through a series

  of government subsidies that make it economically possible for utility providers in rural areas to

  offer services at prices on par with those in higher-density urban areas." Doc. 15 at 2. In sum,the

  government subsidy at issue is sufficiently distinguishable from the claimed expectancies in

  Carlson and Pierre & Carlo. Inc. that neither case is persuasive authority.

         The Defendants also claim that their position is supported by the South Dakota Supreme

  Court's decision in Matter of Certification of Question of Law From United States Dist. Court.


  Dist. Of S. Dakota. S. Div.. 931 N.W.2d 510 (S.D. 2019). In that case, this Coiud certified a

  question to the Supreme Court ofSouth Dakota,namely whether South Dakota recognizes a cause

                                                     I



                                                   17
Case 3:20-cv-03011-RAL Document 20 Filed 10/02/20 Page 18 of 25 PageID #: 680




  of action for tortious interference with inheritance or expectancy of inheritance. The Supreme

  Court ofSouth Dakota responded in the negative. To be sure, tortious interference with inheritance

  is a claim distinct from tortious interference with business relations or expectancy. Compare

  Restatement(Second)ofTorts § 774B(Am.Law Inst. 1979)(describing tortious interference with

  inheritance or gift), with Restatement(Second) of Torts § 766B(Am.Law Inst. 1979)(describing

  tortious interference with prospective contractual relation). The Court in Matter of Certification

  noted that the circumstances under which it adopted the tort of intentional interference with

  prospective contractual relations were very different from those in the case before it. In particular,

  the Court chose to recognize tortious interference with prospective contractual relations because

  "there was a lack of other remedies available to redress such wrongs in the business context"

  whereas there are several alternative remedies available to plaintiffs when third parties interfere

  with their inheritances or gifts such as contesting a will through a probate proceeding or imposing

  a constructive trust. Id at 516-17. The Court also emphasized that the "pursuit of a contractual or

  business relationship differs because it often involves upfront economic costs that could never be

  recouped absent a claim for wrongful interference with the prospective contractual relationship."

  Id at 517.


         The South Dakota Supreme Coint's reasoning for declining to "expand tort liability" iu

  Matter of Certification does not apply here. Id at 518. But for its federal cause of action under 47

  U.S.C. §§ 206 and 207, Venture would have no avenue to redress the wrongs alleged in its

  complaint. There appears to be no other avenue for redressability under South Dakota state law,

  because as discussed below. Venture cannot make out a claim for fraud. Because the availability

  of state law remedies could be lacking for parties similarly situated to Venture, this Court predicts

  that the Supreme Court ofSouth Dakota would recognize a cause ofaction for tortious interference



                                                   18
Case 3:20-cv-03011-RAL Document 20 Filed 10/02/20 Page 19 of 25 PageID #: 681




  with business expectancy for reasonably probable governmental subsidies to which an entity

  serving an underserved rural market would be entitled if not for the intentionally false filing of a

  defendant. As such, Venture has alleged sufficient facts for a plausible claim of tortious

  interference with a business expectancy.
                               )

         2.      Knowledge of the Expectancy and Intentional and Unjustified Interference

         Next, Defendants argue that Venture has failed to allege facts sufficient to meet the second

  and third elements of tortious interference requiring that the Defendants had knowledge of the

  expectancy and,that they intentionally and unjustifiably interfered with such expectancy. Doc. 15

  at 18-21. To be liable for tortious interference under South Dakota law, the plaintiff must show

  that the defendant knew about the business relation or expectancy between the plaintiff and the

  third party. Sancom. 643 F. Supp. 2d at 1129 (applying South Dakota law). Cf Restatement

  (Second) of Torts § 766 cmt. i(Am. Law Inst. 1979)("To be subject to liability under the rule

  stated in this Section, the actor must have knowledge of the contract with which he is interfering

  and of the fact that he is interfering with the performanee of the contraet."). Further, the plaintiff

  must show that the defendant committed an intentional and imjustified act of interference with

  such business relation or expectancy. St. Qnge Livestock Co.. Ltd. v. Curtis. 650 N.W.2d 537,

  541-42 (S.D. 2002). "The interference with the other's prospective eontractual relation is

  intentional if the actor desires to bring it about or if he knows that the interference is certain or

  substantially certain to occur as a result ofhis action." Restatement(Seeond)ofTorts § 766B cmt.

  d(Am.Law Inst. 1979).

         In its complaint. Venture alleges several facts, that if true, plausibly show that Defendants

  knew that Venture would have been entitled to A-CAM II support and that Defendants acted

  intentionally to deprive Venture of such support. First, Venture emphasizes that neither A-CAM


                                                   19
Case 3:20-cv-03011-RAL Document 20 Filed 10/02/20 Page 20 of 25 PageID #: 682




  offerings were made to carriers for census blocks in which an unsubsidized carrier was providing

  adequate voice and broadband services. Doc. 1 at     20-22. Venture alleges that Defendants falsely

  reported that Northern Valley provided adequate services in certain census blocks because

  Defendants bore a grudge against Venture due to prior litigation involving South Dakota Network,

  LLC. Doc. 1 at      33-35. Further, Venture alleges that Defendants were especially aware of the

  consequence offalse Form 477 filings, highlighting an incident in 2015 involving Northern Valley

  and its competitor ITC. Doc. 1 at           26-32. In that instance. Northern Valley allegedly

  misrepresented its broadband coverage, and Northern Valley knew that the FCC as a result was

  going to reduce the CAF funding that ITC was due. Doc. 1 at          26-32. The complaint thereby

  alleges facts allowing for a reasonable inference that Defendants knew Venture would be entitled

  to CAF funding and would only be disqualified from such fimding if Northern Valley, the only

  unsubsidized carrier in the census blocks at issue, misrepresented its broadband capabilities in such

  locations. The complaint pleads sufficient facts on Defendants' knowledge and intent.

         Nonetheless, Defendants contend that Venture's story is not plausible. In support of this

  contention, Defendants direct this Court to consider three events m 2018:(1)that on February 19,

  2018, Northern Valley filed its 2017 Form 477, see Doc. 15-11;(2) that on March 14, 2018, the

  FCC adopted an order proposing the creation of A-CAM II,          In re Connect Am. Fund. F.C.C.

  18-29, 2018 WL 1452720(Mar. 23, 2018); and(3) that on December 13, 2018, the FCC adopted

  an order finalizing the details under which A-CAM II will be offered to eligible carriers, s^ In re

  Connect Am. Fund. 33 FCC Red. 11893 (Dec. 13, 2018). Doc. 15 at 5-7, 18-21. From this

  timeline. Defendants ask this Court to infer that it could not have known of Venture's expectancy

  in receiving A-CAM II support at the time that Northern Valley filed its Form 477 because the

  FCC had not yet created A-CAM 11 or finalized the details of A-CAM 11. Doc. 15 at 19-21.



                                                  20
Case 3:20-cv-03011-RAL Document 20 Filed 10/02/20 Page 21 of 25 PageID #: 683




         While public records corroborate this information such that it can be considered on a

  motion to dismiss, this Court must still construe all reasonable inferences in favor of the non-

  moving party. Retro Television Network. Inc.. 696 F.3d at 768-69 (explaining that "courts must

  accept a plaintiffs factual allegations as true" and "constru[e] all reasonable inferences in favor of

  the nonmoving party."). Since 2011, the FCC has targeted support to the census blocks that need

  it the most. Doc. 1 at    4, 19; Doc. 16 at 21-22. While the terms of A-CAM I and A-CAM 11

  varied, the aim of the FCC remained to avoid administering CAF funding to census blocks in

  which an unsubsidized carrier aheady provided adequate services. Doc. 1 at        20-22; Doc. 16 at

  22-23. As early as 2016,the FCC announced that it would rely on the data contained in Form 477s

  to make its funding determinations. Doc. 1 at T| 23; Doc. 16 at 23. In short, A-CAM If was not

  created in a vacuum. Doc. 16 at 24-25. Drawing all reasonable inferences in favor of the non-

  moving party Venture, this Court finds that the complaint plausibly alleges that Defendants had

  the requisite knowledge about the ramifications offiling a false Form 477 on CAF funding and the

  requisite intent to interfere with Venture's expected subsidy. In sum. Venture has alleged sufficient

  facts to state a claim for tortious interference with business relations or expectancy. Defendants'

  Motion to Dismiss as to Coimt II is denied.


             D. Fraud


         Next, this Court must determine whether Venture has alleged sufficient facts to state a

  plausible claim for fraud. Under South Dakota law, the plaintiff must allege the following to state

  a claim for actionable fraud:


         That a representation was made as a statement offact, which was untrue and known
         to be untrue by the party making it, or else recklessly made; that it was made with
         intent to deceive and for the purpose of inducing the other party to act upon it; and
         that he did in fact rely on it and was induced thereby to act to his injury or damage.

  Stabler v. First State Bank of Roscoe. 865 N.W.2d 466,477(S.D. 2015).


                                                  21
Case 3:20-cv-03011-RAL Document 20 Filed 10/02/20 Page 22 of 25 PageID #: 684




         Under South Dakota law, there is a close relationship between fraud and^a statutory deceit

  claim. Mash v. Cutler. 488 N.W.2d 642, 653 (S.D. 1992). The Eighth Circuit in Kent v. Omaha

  Life Ins. Co.. 484 F.3d 988 (8th Cir. 2007), considered whether a complaint stated a viable deceit

  claim under South Dakota law. In Kent the plaintiff brought an action for statutory deceit under

  SDCL § 20-10-1 against an insurance company after their representative allegedly gave inaccurate

  testimony at the plaintiffs criminal trial. The Eighth Cirtuit noted that the deceit statute gives

  plaintiffs a cause of action when they have been willfully deceived by another and have altered

  their positions based on the deceit. Id at 997. The Court affirmed the dismissal of the plaintiffs

  deceit claim because there is "no case in which South Dakota courts have applied this statute in

  favor of a plaintiff when the misleading statements have been rehed upon by a third party rather

  than the plaintiff." Id (emphasis added). Although Venture brings a claim for common law fraud,

  not statutory deceit, statutory deceit is "declaratory of the common law and comprehend[s] an

  intention to mislead." Mash. 488 N.W.2d at 653. First-party reliance is not only a requirement of

  statutory deceit in South Dakota, but also of a common law or statutory fraud claim. S^ Stabler.

  865 N.W.2d at 477 (requiring as an element of a fraud claim that "he [meanuig the plaintiff] did

  in fact rely on [the misrepresentation] and was induced thereby to act to his injury or darhage.").

         In this ease, Venture alleges that Defendants made a false statement to the FCC, a third

  party. Doe. 1 at ][ 65 ("Defendants statements were made for the unlawful, improper, and

  fraudulent purpose ofinducing the FCCto deny funding to the plaintiff. The FCCreasonably relied

  on these misrepresentations ....")(emphasis added). As Venture's complaint makes clear, it was

  the FCC — not Venture — that relied upon that statement in the FCC's decision to award Venture

  $20 million less in federal subsidies than what it allegedly would have received otherwise.




                                                  22
Case 3:20-cv-03011-RAL Document 20 Filed 10/02/20 Page 23 of 25 PageID #: 685




         Venture argues that actionable fraud does not require first-party reliance, pointing to Nodak

  Oil Co. V. Mobil Oil Corp.. 533 F.2d 401 (8tb Cir. 1976). However, its reliance upon Nodak Oil

  Co. is misplaced. In Nodak.the Eighth Circuit considered whether the plaintiff must prove that the

  defendant acted fraudulently to make out a claim for tortious interference with business relations.

  Id. at 406 (noting that under North Dakota law, an action for wrongfully inducing a breach of

  contract may be maintained only by proving that the breach was induced by direct fraud or coercion

  on the part ofthe defendant). The Eighth Circuit in Nodak considered what is required to prove a

  claim oftortious interference with business relations, not whether a fraud claim requires first-party

  reliance.


         Similarly, Venture's citation to Bridge v. Phoenix Bond & Indemnitv Co.. 553 U.S. 639

  (2008) misses the mark. Bridge was a civil RICO case predicated on mail fraud. Id. at 641. In

  Bridge,the defendants argued that because the alleged pattern ofracketeering activity consisted of

  mail fraud, plaintiffs must show that they relied on the defendants' fraudulent misrepresentations.

  Id. at 648. Defendants' argument was grounded in the fact that common law fraud requires first-

  party reliance. The Supreme Court rejeeted their argument, noting that:

         Congress chose to make mail fraud, not common-law fraud, the predicate act for a
         RICO violation. And the mere fact that the predicate acts underlying a particular
         RICO violation happen to be fraud offenses does not mean that reliance, an element
         ofcommon lawfraud, is also incorporated as an element of a civil RICO claim.

  Id at 653 (emphasis added)(internal quotations omitted). Bridge actually undermines Venture's

  argument because in Bridge the Supreme Court recognized that reliance indeed is an element of

  common law fraud.


         Under South Dakota law, the plaintiff must allege first-party reliance to state a claim for

  fraud. The only reliance alleged here is third-party reliance, and as such. Venture's fraud claim

  fails as a matter of law. Because Venture has failed to allege sufficient facts on the essential


                                                  23
Case 3:20-cv-03011-RAL Document 20 Filed 10/02/20 Page 24 of 25 PageID #: 686




  elements of fraud, this Court need not consider whether Venture has satisfied the heightened

  pleadiug standard for a fraud claim under Rule 9(b)of the Federal Civil Rules ofProcedure. As to

  Count III, Defendants' Motion to Dismiss is granted.

             E. Unfair Competition

         Finally, this Court must consider whether Venture has stated a plausible claim for unfair

  competition. The South Dakota Supreme Court has noted that the "[t]he tort of unfair competition

  does not have specific elements;" rather, "it describes a general category of torts which courts

  recognize to protect commercial interests." Qwest Comm'ns Corp. v. Free Conferencing Corp..

  837 F.3d 889,898(8th Cir. 2016)iciting Setliff v. Akins. 616 N.W.2d 878, 887-88(S.D. 2000)).
                                                 c

  Thus,"damages for unfair competition results [sic] from satisfying the elements of an underlying

  tort." Setliff. 616 N.W.2d at 887-88. Encompassed in the category of torts eonstitutiug unfair

  competition is tortious interference with business relations or expectancy. Id at 888(citing United

  Wild Rice. Inc. v. Nelson. 313 N.W.2d 628,632(Minn. 1982)). As discussed above. Venture has

  alleged sufficient facts to state a claim for tortious interference with business relations or

  expectancy, so to that limited extent. Venture has stated a claim for damages within the general

  category of unfair competition. See Copperhead Agric. Products. LLC v. KB Ag Corp.. LLC. No.

  CIV. 18-4127i 2019 WL 7038241 at *7(D.S.D.Dec.20,2019)(holding that because theplaintiffs

  elaim for tortious interference survives the defendant's motion to dismiss, it serves as a basis for

  the plaintiffs unfair competition claim). The imfair competition elaim is coterminous with and

  subsumed within the tortious interference with business expectancy claim; there is no separate

  unfair competition claim, so Count IV can be dismissed to the extent that it seeks to state any

  separate cause of action beyond tortious interference with business relations or expectancy,

     rv.     Conclusion




                                                     24
Case 3:20-cv-03011-RAL Document 20 Filed 10/02/20 Page 25 of 25 PageID #: 687




  For the reasons stated above, it is hereby

         ORDERED that Defendants' Motion to Dismiss, Doc. 14, is granted as to Counts III and

  IV of Venture's complaint and denied as to Counts I and 11.

         DATED this 3^** day of October, 2020.
                                               BY THE COURT:




                                               ROBERTO A. LANG!
                                               CHIEF JUDGE




                                                25
